



Exhibit 10.3
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made and entered
into as of February 12, 2018 (the “Grant Date”), by and between Altisource
Portfolio Solutions S.A., a Luxembourg société anonyme (“Altisource” and,
together with its subsidiaries and affiliates, the “Company”), and [ ], an
employee of the Company (the “Employee”).
WHEREAS, The Company desires, by awarding the Employee restricted units for
shares of its common stock, par value $1.00 per share (“Shares”), to further the
objectives of the Company’s 2009 Equity Incentive Plan (the “2009 Plan”).
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, and intending to be legally bound
hereby, the parties hereto have agreed, and do hereby agree, as follows:
1.
RESTRICTED STOCK UNIT AWARD

The Company hereby grants to the Employee, pursuant to and subject to the 2009
Plan, [ ] Restricted Stock Units (the “Restricted Stock Units” or “RSUs”), on
the terms and conditions set forth herein (the "RSU Award”). Each RSU represents
a right for the Employee to receive one Share (or cash, if so determined
pursuant to Section 5 Subsection B), as determined in the sole discretion of the
Committee, subject to the terms and conditions of this Agreement and the Plan.
2.
VESTING OF RSU AWARD

One-fourth (1/4) of the RSUs shall vest on each of the first, second, third and
fourth anniversaries of the Grant Date. Except as provided in Section 4 and
Section 8 below, RSUs will not vest unless the Employee is, at the time of
vesting, an employee of the Company and not under a notice of resignation.
3.
SHAREHOLDER RIGHTS; DIVIDEND EQUIVALENT RIGHTS

A.
Shareholder Rights

RSUs are an unfunded promise to deliver Shares (or cash, if so determined
pursuant to Section 5 Subsection B) in the future if the requirements of the RSU
Award and the Plan are met. Prior to issuance of Shares, if any, to the Employee
in settlement of the RSU Award pursuant to Section 5 below, the Employee has no
ownership rights in Shares or shareholder rights.
B.
Dividend Equivalents

Each RSU shall include dividend equivalent rights that entitle the Employee,
simultaneously upon the settlement of the RSU pursuant to Section 5 below, to
receive a cash payment equal to any dividends declared on a Share (“Dividend
Equivalents”) from the Grant Date through the day immediately before the
issuance date of the Share in settlement of the RSU. If for


Page 1 of 11



--------------------------------------------------------------------------------





any reason, the Employee does not become entitled to receive a Share in
settlement of an RSU, the Employee will forfeit the dividend equivalent rights
associated with such RSU. Dividend Equivalents shall not accrue interest. For
the avoidance of doubt, Employee shall have no right to receive the Dividend
Equivalents unless and until the associated RSUs vest.
C.
Non-Transferability of the RSU Award

This RSU Award is nontransferable and neither the RSU Award nor the RSUs may be
assigned, transferred, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar process. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the RSU Award contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon the RSU Award, shall
be null and void and without effect.
D.    RSUs Are Unfunded and Unsecured
RSUs are an unfunded and unsecured promise to deliver Shares in the future (or
cash, if so determined pursuant to Section 5 Subsection B), subject to the terms
of this Agreement and the Plan. The Employee’s rights under this Agreement are
no greater than an unsecured, general creditor of the Company.
4.
TERMINATION OF RSU AWARD

If, prior to vesting of the entire RSU Award, the Employee's employment
terminates, the RSU Award shall terminate in accordance with the 2009 Plan
except as follows:
A.
by the Company for Cause or termination of employment by the Employee (other
than by reason of Retirement), then the RSU Award shall terminate and all
unvested RSUs shall be forfeited by the Employee as of the date of termination
of employment or, in the case of the Employee’s resignation, on the date the
Employee provides notice of his or her resignation.

B.
by the Company without Cause, then any unvested RSUs that are scheduled to vest
within twelve (12) months of such termination of employment under Section 2
above shall vest thirty (30) days after the date of such termination of
employment and the remainder of the unvested RSUs (if any) shall be forfeited by
the Employee as of the date of termination of employment.

C.
by reason of retirement, death or Disability of the Employee, then all unvested
RSUs shall vest thirty (30) days after the date of such termination of
employment.

D.
The Employee’s right to accelerated vesting of RSUs following termination of
employment under this Section 4 is subject in all cases to the requirement that
the Employee has been employed with the Company for a period of at least two (2)
years in the case of termination without Cause, Disability or death. In the case
of retirement, the Employee's right to accelerated vesting of RSUs following
termination of employment under this Section 4 is subject in all cases to the
requirement that the Employee has attained the age of fifty-five (55) and has
been employed for a period



Page 2 of 11



--------------------------------------------------------------------------------





of at least three (3) years, unless otherwise determined by the Company in its
sole discretion.
E.
In no event shall the granting of the RSU Award or its acceptance by the
Employee give or be deemed to give the Employee any right to continued
employment by the Company.

5.
SETTLEMENT OF RSUS.

A.
Subject to Section 7.B, each vested RSU shall be settled in one Share (less
applicable tax withholdings), as soon as practicable following and no later than
the March 15th following the calendar year in which the RSU vests pursuant to
Section 2 or 4 of this Agreement.

B.
Notwithstanding the foregoing or any other provision of this Agreement, and
subject in all cases to the terms of the 2009 Plan then in effect, the Company
reserves the right to settle your RSUs by a lump sum cash payment equal to then
fair market value (as determined pursuant to Section 7) of the settled Shares
(less applicable tax withholdings).

6.
CONDITIONS UPON TERMINATION OF EMPLOYMENT; CLAW-BACK POLICY

A.
For a period of two (2) years following the Employee’s departure from the
Company, the Employee shall not: (i) within the territory where the Employee is
working or within which the Employee had responsibility at the time of
termination, perform, either directly or indirectly, on behalf of a competitor
the same or similar job duties that Employee performed on behalf of the Company
in the two (2) years prior to departure, (ii) solicit, directly or indirectly,
any employee of the Company to leave the employ of the Company for employment,
hire, or engagement as an independent contractor elsewhere, (iii) solicit the
sale of competitive goods or services from any customer, supplier, licensee, or
business relation of the Company with which Employee had material contact (as
that term is defined at O.C.G.A. § 13-8-51(10)) or solicit the aforementioned
categories of entities to reduce their relationships with the Company, or (iv)
share, reveal or utilize any Confidential Information of the Company except as
otherwise expressly permitted in writing by Altisource.

B.
For a period of two (2) years following the Employee’s departure from the
Company, the Employee shall be available at reasonable times to provide
information to the Company at the request of the Company’s management with
respect to phases of the business with which he/she was actively connected
during his/her employment, but such availability shall not be required during
usual vacation periods or periods of illness or other incapacity or without
reasonable compensation and cost reimbursement.

C.
In the event that the Employee fails to comply with any of the promises made in
this Section 6, then in addition to and not in limitation of any and all other
remedies



Page 3 of 11



--------------------------------------------------------------------------------





available to the Company at law or in equity (a) RSUs, to the extent then
unvested, will be immediately forfeited by the Employee and returned to the
Company and (b) the Employee will be required to immediately deliver to the
Company an amount (in cash or in Shares) equal to the amount of the market value
of any Shares that have been issued to the Employee in settlement of a vested
RSU (“Share Value”) at any time (or cash, if applicable) from one hundred eighty
(180) days prior to the date of termination of employment to one hundred eighty
(180) days after the date when the Company learns that the Employee has not
complied with any such promise. The Employee will deliver such Share Value
amount to the Company on such terms and conditions as may be required by the
Company. The Company will be entitled to enforce this repayment obligation by
all legal means available, including, without limitation, to set off the Share
Value amount and any other damage amount against any amount that might be owed
to the Employee by the Company. The Employee acknowledges that in the event that
the covenants made in this Section 6 are not fulfilled, the damage to the
Company would be irreparable. The Company, in addition to any other remedies
available to it, including, without limitation, the remedies set forth in
Section 6, Subsection C above, shall be entitled to injunctive relief against
the Employee’s breach or threatened breach of said covenants. Employee
specifically agrees that the subsidiaries and affiliates of Altisource are
intended beneficiaries of the restrictions contained in this Paragraph 6 and
that those subsidiaries and affiliates have the right to enforce the terms of
this Paragraph 6.
D.
The Employee acknowledges that the Company would not have awarded the RSUs to
the Employee under this Agreement absent the Employee’s agreement to be bound by
the covenants made in this Section 6.

E.
The RSUs shall be subject to any claw-back policy implemented by the Board of
Directors of the Company or any Successor Entity.

7.
INCOME TAXES

A.
Generally

Except as provided in the next sentence, the Company shall withhold and/or
receive the return of a number of Shares having a fair market value equal to the
taxes that the Company determines it is required to withhold under applicable
tax laws with respect to the RSUs (with such withholding obligation determined
based on any applicable minimum statutory withholding rates), in connection with
the vesting of RSUs. In the event the Company cannot (under applicable legal,
regulatory, listing or other requirements) satisfy such tax withholding
obligation in such method or the parties otherwise agree in writing, then the
Company may satisfy such withholding by any one or combination of the following
methods: (i) by requiring the Employee to pay such amount by check or wire
transfer; (ii) by deducting such amount out of any other compensation otherwise
payable to the Employee; and/or (iii) by allowing the Employee to surrender
shares of Common Stock of the Company which (a) in


Page 4 of 11



--------------------------------------------------------------------------------





the case of shares initially acquired from the Company (upon exercise of a stock
option or otherwise), have been owned by the Employee for such period (if any)
as may be required to avoid a charge to the Company’s earnings, and (b) have a
fair market value on the date of surrender equal to the amount required to be
withheld. For these purposes, the fair market value of the Shares to be withheld
or repurchased, as applicable, shall be determined using the opening price of
the Shares on the date that the amount of tax to be withheld is to be determined
or, if such date falls on a day on which the NASDAQ Global Select Market is not
open for active trading, using the opening price of the Shares on the next
active trading day.
B.
Section 409A.

The intent of the parties is that payments and benefits under this Agreement
comply with or otherwise be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended and the regulations promulgated thereunder (the
“Code”), and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted either to be exempt from or in compliance therewith. If any
provision of this Agreement (or any award of compensation or benefits provided
under this Agreement) would cause the Employee to incur any additional tax or
interest under Section 409A of the Code, the Company may reform such provision
to comply with 409A. Notwithstanding the foregoing, Employee is solely
responsible for any tax consequences Employee may incur under Code Section 409A
and none of Altisource, its subsidiaries or any of their respective directors,
officers, employees, agents or shareholders shall have any obligation to
indemnify or hold Employee harmless from such taxes. If and to the extent any
Shares that become vested and issuable under this RSU Award on account of the
Employee’s retirement constitute deferred compensation subject to Code 409A,
such issuance shall occur when the Employee has incurred a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h)
(“Separation from Service”). Notwithstanding the foregoing, if at the time of
the Employee’s Separation from Service, the Employee is a “specified employee”
within the meaning of Treasury Regulation Section 1.409A-1(i), such Shares shall
be issued to the Employee on the first business day of the seventh month
following the Employee’s Separation from Service.
8.
CORPORATE TRANSACTIONS; CHANGE OF CONTROL/RESTRUCTURING EVENT

A.
Corporate Transactions

If there shall be any change in the Shares, through merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, spin off of one
or more subsidiaries or other change in the corporate structure, appropriate
adjustments shall be made by the Board of Directors in its discretion in the
aggregate number and kind of Shares subject to the 2009 Plan and the number and
kind of Shares subject to the RSU Award.


Page 5 of 11



--------------------------------------------------------------------------------





B.
Change of Control/Restructuring Event

(1)
If a Change of Control/Restructuring Event occurs, the Board of Directors shall
have the right to make appropriate adjustments, including, without limiting the
generality of the foregoing, by (i) allowing the RSUs to continue in full force
and effect in accordance with the terms hereof, (ii) issuing an equivalent award
of shares in the Successor Entity as the Board of Directors deems equitable,
(iii) cancelling the award for consideration (as the Board of Directors sees as
equitable) which may equal the value of the consideration to be paid in the
Change of Control/Restructuring Event to holders of Shares, or (iv) providing
for vesting and settlement of the RSUs immediately prior to, and conditioned on
consummation, of the Change of Control/Restructuring Event.

(2)
To the extent the Successor Entity allows the RSUs to continue in full force and
effect in accordance with the terms hereof, the vesting schedule set forth in
Section 2 will continue to apply (subject to the accelerated vesting provisions
of Section 4); provided that, in such case, the Board of Directors shall have
the right in its discretion to make appropriate adjustments, including, with the
consent of the Successor Entity, equitably converting the consideration to be
received upon the vesting of the RSUs to common stock of the Successor Entity.

(3)
Notwithstanding any provision of Section 8 Subsection B(1) and B(2) to the
contrary, in the event a Change of Control/Restructuring Event occurs, if the
RSUs are not assumed or replaced by the acquiror/continuing entity on terms
deemed by the Compensation Committee to be appropriate, then the Compensation
Committee shall have the right to (i) provide for vesting and settlement of the
RSUs immediately prior to, and conditioned on consummation, of the Change of
Control/Restructuring Event or (ii) to the extent the Successor Entity allows
the RSUs to stay in place, to make appropriate adjustments to avoid an expansion
or reduction in the value of the award.

(4)
For the avoidance of doubt, in the event the Employee remains employed with the
Successor Entity for purposes of this Agreement, he/she will be deemed to remain
employed as if he/she continued employment with the Company such that the
employment termination provisions applicable to the RSU Award shall not be
invoked unless and until his/her employment with such Successor Entity shall
terminate.



Page 6 of 11



--------------------------------------------------------------------------------





9.
PAYMENT OF EXPENSES AND COMPLIANCE WITH LAWS

The Company shall reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Agreement, shall pay all original
issue and/or transfer taxes with respect to the issue and/or transfer of Shares
pursuant hereto and all other fees and expenses necessarily incurred by the
Company in connection therewith and will from time to time use its best efforts
to comply with all laws and regulations which, in the opinion of counsel for the
Company, shall be applicable thereto.
10.
ADDITIONAL CONDITIONS

A.
The Employee hereby represents and covenants that (a) any Share acquired upon
the vesting of the RSU Award will be acquired for investment and not with a view
to the distribution thereof within the meaning of the Securities Act of 1933, as
amended (the "Securities Act"), unless such acquisition has been registered
under the Securities Act and any applicable state securities law; (b) any
subsequent sale of any such Shares shall be made either pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Employee shall submit a written statement, in form satisfactory to
the Company, to the effect that such representation (x) is true and correct as
of the date of acquisition of any Shares hereunder or (y) is true and correct as
of the date of any sale of any such Shares, as applicable. As a further
condition precedent to the delivery to the Employee of any Shares subject to the
RSU Award, the Employee shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance of
the Shares and, in connection therewith, shall execute any documents which the
Company shall in its sole discretion deem necessary or advisable.

B.
The RSU Award is subject to the condition that if the listing, registration or
qualification of the Shares subject to the RSU Award upon any securities
exchange or under any law, or the consent or approval of any governmental body,
or the taking of any other action is necessary or desirable as a condition of,
or in connection with, the vesting or delivery of the Shares hereunder, the
Shares subject to the RSU Award shall not vest or be delivered, in whole or in
part, unless such listing, registration, qualification, consent or approval
shall have been effected or obtained, free of any conditions not acceptable to
the Company. The Company shall use reasonable efforts to effect or obtain any
such listing, registration, qualification, consent or approval.

11.
DEFINITIONS

A.
As used herein, the term “Board of Directors” shall mean the Board of Directors
or Compensation Committee of Altisource or any Successor Entity, as applicable,
and the term “Compensation Committee” shall mean the Compensation Committee of
the Board of Directors of Altisource.



Page 7 of 11



--------------------------------------------------------------------------------





B.
As used herein, the term “Cause” shall mean, as reasonably determined by the
Board of Directors (excluding the Employee, if he/she is then a member of the
Board of Directors) either (i) any willful or grossly negligent conduct
(including but not limited to fraud or embezzlement) committed by the Employee
in connection with the Employee’s employment by the Company which conduct in the
reasonable determination of the Board of Directors has had or will have a
material detrimental effect on the Company’s business or (ii) the Employee’s
conviction of, or entering into a plea of nolo contendere to, a felony involving
fraud or embezzlement, whether or not committed in the course of the Employee’s
employment with the Company. For avoidance of doubt, termination of employment
as a result of a business reorganization or reduction in force will be deemed
termination without Cause for purposes of the RSU Award.

C.
As used herein, “Change of Control/Restructuring Date” shall mean either the
date which includes the “closing” of the transaction which makes a Change of
Control/Restructuring Event effective if the Change of Control/Restructuring
Event is made effective through a transaction which has a “closing” or the date
a Change of Control/Restructuring Event is reported in accordance with
applicable law as effective to the Securities and Exchange Commission if the
Change of Control/Restructuring Event is made effective other than through a
transaction which has a “closing.”

D.
As used herein, a “Change of Control/Restructuring Event” shall mean (i)  the
acquisition by any person or entity, or two or more persons and/or entities
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934), of outstanding shares of voting stock of the Company at any time if after
giving effect to such acquisition, and as a result of such acquisition, such
person(s) or entity(ies) own more than fifty percent (50%) of such outstanding
voting stock, (ii) the sale in one or more transactions of substantially all of
the Company’s assets to any person or entity, or two or more persons and/or
entities acting in concert, or (iii) the merger, consolidation or similar
transaction resulting in a reduction of the interest in the Company’s stock of
the pre-transaction stockholders to less than fifty percent (50%) of the
post-transaction ownership. Notwithstanding anything herein to the contrary, the
definition of Change of Control Event set forth herein shall not be broader than
the definition of “change in control event” as set forth under Section 409A of
the Internal Revenue Code of 1986, as amended, and the guidance promulgated
thereunder, and if a transaction or event does not otherwise fall within such
definition of change in control event, it shall not be deemed a Change in
Control for purposes of this Agreement.

E.
As used herein, “Confidential Information” means all non-public, commercially
valuable information relating to Company, including any of its customers,
vendors, and affiliates, of any kind whatsoever; know-how; experience;
expertise; business plans; ways of doing business; business results or
prospects; financial books, data and plans; pricing; supplier information and
agreements; investor or lender data and information; business processes (whether
or not the subject of a patent), computer



Page 8 of 11



--------------------------------------------------------------------------------





software and specifications therefore; leases; and any and all agreements
entered into by Company or its affiliates and any information contained therein;
database mining and marketing; customer relationship management programs; any
technical, operating, design, economic, client, customer, consultant, consumer
or collector related data and information, marketing strategies or initiatives
and plans which at the time or times concerned is either capable of protection
as a trade secret or is considered to be of a confidential nature regardless of
form. Confidential Information shall not include: (i) information that is or
becomes generally available to the public other than as a result of a disclosure
in breach of this Agreement, (ii) information that was available on a
non-confidential basis prior to the date hereof or becomes available from a
person other than the Company who was not otherwise bound by confidentiality
obligations to the Company and was not otherwise prohibited from disclosing the
information or (iii) Confidential Information that is required by law to be
disclosed, in which case, the Employee will provide the Company with notice of
such obligation immediately to allow the Company to seek such intervention as it
may deem appropriate to prevent such disclosure including and not limited to
initiating legal or administrative proceedings prior to disclosure.
F.
As used herein, the term “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board of Directors, renders the Employee
unable to perform the essential functions of his employment with the Company,
even with reasonable accommodation that does not impose an undue hardship on the
Company, for more than one hundred and eighty (180) days in any twelve (12)
month period, unless a longer period is required by federal or state law, in
which case that longer period would apply.

G.
As used herein, the term “Successor Entity” means the person that is formed by,
replaces or otherwise survives the Company as a result of a transaction, series
of transaction or restructuring with the effect that the Company ceases to
exist.

H.
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the 2009 Plan.

12.
AMENDMENT

In the event that the Board of Directors amends the 2009 Plan under the
provisions of Section 9 of the 2009 Plan and such amendment shall modify or
otherwise affect the subject matter of this Agreement, this Agreement shall, to
that extent, be deemed to be amended by such amendment to the 2009 Plan. The
Company shall notify the Employee in writing of any such amendment to the 2009
Plan and this Agreement as soon as practicable after its approval.
Notwithstanding any other provision of this Agreement or the 2009 Plan, the
Employee’s rights under this Agreement may not be amended in a way that
materially diminishes the value of the award without the Employee’s consent to
the amendment.


Page 9 of 11



--------------------------------------------------------------------------------





13.
CONSTRUCTION

In the event of any conflict between the 2009 Plan and this Agreement, the
provisions of the 2009 Plan shall control. This Agreement shall be governed in
all respects by the laws of the State of Georgia. No provision of this Agreement
shall limit in any way whatsoever any right that the Company may otherwise have
to terminate the employment of the Employee at any time.
If any provision of this Agreement is held to be unenforceable, then this
provision will be deemed amended to the extent necessary to render the otherwise
unenforceable provision, and the rest of this Agreement, valid and enforceable.
If a court declines to amend this Agreement as provided herein, the invalidity
or unenforceability of any particular provision thereof shall not affect the
other provisions hereof, and this Agreement shall be construed in all respects
as if such invalid or unenforceable provision had been omitted.
Except as otherwise required by applicable law, rule or regulation, the Board of
Directors shall have full discretion with respect to any actions to be taken or
determinations to be made in connection with this Agreement (including, without
limitation, any determination with regard to Section 3, Section 6 Subsection C
and Section 8), and its determinations shall be final, binding and conclusive.
14.
ENTIRE AGREEMENT

This Agreement, together with the 2009 Plan, constitutes the entire agreement
between the Company and the Employee and supersedes all other discussions,
correspondence, representations, understandings and agreements between the
parties, with respect to the subject matter hereof.
15.
HEADINGS

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed a part hereof.
16.
CONFIRMING INFORMATION

By accepting this Agreement, either through electronic means or by providing a
signed copy, the Employee (i) acknowledges and confirms that he/she has read and
understood the 2009 Plan and this Agreement and (ii) acknowledges that
acceptance through electronic means is equivalent to doing so by providing a
signed copy.
[SIGNATURE PAGE FOLLOWS]










Page 10 of 11



--------------------------------------------------------------------------------







I hereby agree to and accept the terms of this Agreement.


Employee




_______________________________


 
 
 
Altisource Portfolio Solutions S.A.






By: ___________________________
Name:
Title:






 


Attested by: ____________________
Name:
Title:
 















Page 11 of 11

